FILED
                            NOT FOR PUBLICATION                            DEC 05 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-50432

               Plaintiff - Appellee,             D.C. No. 3:12-cr-01567-BEN

  v.
                                                 MEMORANDUM*
SANTIAGO OSUNA-CHINO,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                           Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Santiago Osuna-Chino appeals from the district court’s judgment and

challenges his guilty-plea conviction for being a removed alien found in the United

States, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      On appeal, Osuna-Chino contends for the first time that his conviction

should be vacated because the district court failed to comply with Federal Rule of

Criminal Procedure 11(b)(1)(E) when it failed to inform him expressly that he had

a right to testify and that, by pleading guilty, he would be giving up that right. We

review for plain error, see United States v. Dominguez Benitez, 542 U.S. 74, 76

(2004), and find none. The district court advised Osuna-Chino that he had “the

right to put on a defense.” Even if this was not sufficient to comply with the rule,

given the strength of the government’s case and the substantial benefit Osuna-

Chino obtained by pleading guilty, he cannot demonstrate that the error affected

his substantial rights. See id. at 83 (to prevail on plain error review, a defendant

“must show a reasonable probability that, but for the error, he would not have

entered the plea”).

      AFFIRMED.




                                           2                                     12-50432